J-S39024-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT
                                                      OF PENNSYLVANIA
                             Appellee

                        v.

 COREY WILLIAMS

                             Appellant                No. 2807 EDA 2018


                Appeal from the PCRA Order September 5, 2018
              In the Court of Common Pleas of Philadelphia County
                Criminal Division at No: CP-51-CR-0353912-1992


BEFORE: GANTMAN, P.J.E., STABILE, J. and STEVENS, P.J.E.*

MEMORANDUM BY STABILE, J.:                       FILED NOVEMBER 19, 2019

       Appellant, Corey Williams, appeals pro se from the September 5, 2018

order of the Court of Common Pleas of Philadelphia County, which denied his

request for collateral relief under the Post Conviction Relief Act (PCRA), 42

Pa.C.S.A. §§ 9541-46. Upon review, we affirm.

       The factual and procedural background of the instant appeal is not at

issue here. Briefly, on December 7, 1993, following a jury trial, the trial court

sentenced Appellant to an aggregate term of life imprisonment for the murder

of Sung Kim during a robbery. We affirmed the judgment of sentence on

December 2, 1994. See Commonwealth v. Williams, No. 3921 Philadelphia

1993, unpublished memorandum (Pa Super. filed December 2, 1994).


____________________________________________


* Former Justice specially assigned to the Superior Court.
J-S39024-19



Appellant did not seek further review with the Pennsylvania Supreme Court.

See Commonwealth v. Williams, No. 1371 EDA 2015, unpublished

memorandum (Pa. Super. filed March 23, 2016).

       Appellant pro se filed the underlying PCRA petition, his fourth, on

February 21, 2017.1 In the petition, Appellant challenged the sufficiency and

the weight of the evidence supporting his conviction, based on newly

discovered evidence.         PCRA Petition, 2/21/17, at 10.   The PCRA court

dismissed it as untimely on September 5, 2018. This appeal followed.

       All PCRA petitions, “including a second or subsequent petition, shall be

filed within one year of the date the judgment becomes final.” 42 Pa.C.S.A.

§ 9545(b)(1). The one-year time limitation, however, can be overcome if a

petitioner (1) alleges and proves one of the three exceptions set forth in

Section 9545(b)(1)(i)-(iii) of the PCRA, and (2) files a petition raising this

exception within one year of the date the claim could have been presented.

42 Pa.C.S.A. § 9545(b)(2).2

       “The PCRA’s time restrictions are jurisdictional in nature. Thus, [i]f a

PCRA petition is untimely, neither this Court nor the [PCRA] court has

jurisdiction over the petition. Without jurisdiction, we simply do not have the

____________________________________________


1For the procedural history preceding the instant appeal, see Williams, No.
1371 EDA 2015.

2Section 9545(b)(2) was recently amended to enlarge the deadline from sixty
days to one year. However, the amendment applies only to claims arising on
or after December 24, 2017.


                                           -2-
J-S39024-19



legal authority to address the substantive claims.”          Commonwealth v.

Chester, 895 A.2d 520, 522 (Pa. 2006) (first alteration in original) (internal

citations and quotation marks omitted). As timeliness is separate and distinct

from the merits of Appellant’s underlying claims, we first determine whether

this PCRA petition is timely filed. See Commonwealth v. Stokes, 959 A.2d
306, 310 (Pa. 2008) (consideration of Brady3 claim separate from

consideration of its timeliness).        The timeliness requirements of the PCRA

petition must be met, even if the underlying claim is a challenge to the legality

of the sentence.      See Commonwealth v. Holmes, 933 A.2d 57, 60 (Pa.

2007) (“Although legality of sentence is always subject to review within the

PCRA, claims must still first satisfy the PCRA’s time limits or one of the

exceptions thereto”) (citing Commonwealth v. Fahy, 737 A.2d 214, 223 (Pa.

1999)).

        For purposes of the PCRA, Appellant’s judgment became final on January

1, 1995.       See Commonwealth v. Williams, No. 1462 EDA 2001,

unpublished memorandum (Pa. Super. October 10, 2002).                 Appellant,

therefore, had one year from that date to file a timely petition. The instant

petition, which was filed on February 21, 2017, is untimely by approximately

twenty-one years.



____________________________________________


3   Brady v. Maryland, 373 U.S. 83 (1963).




                                           -3-
J-S39024-19



       To overcome the facial untimeliness of the instant petition, Appellant

relies on two exceptions, the newly-discovered facts exception (section

9545(b)(1)(ii)),4 and the governmental interference exception (section

9545(b)(1)(i)).5 Specifically, Appellant argues that the following facts meet

the requirements of the “newly-discovered facts” exception: (1) a witness was

coerced to identify him at trial as the perpetrator and (2) the medical examiner

who performed the autopsy of the victim was not licensed to practice medicine

when he performed the autopsy.6

       Appellant also argues that the above “new facts” also qualify as evidence

of a Brady violation, which is sufficient, in Appellant’s view, to meet the

requirements of the “governmental interference” exception. Id. at 19.




____________________________________________


4 The newly-discovered fact exception requires a petitioner to plead and prove
two components: 1) the facts upon which the claim was predicated were
unknown, and (2) these unknown facts could not have been ascertained by
the exercise of due diligence. See Commonwealth v. Burton, 158 A.3d
618, 638 (Pa. 2017).

5 The governmental interference exception requires a petitioner to plead and
prove that (i) the failure to previously raise the claim was the result of
interference by governmental officials, and (ii) the information could not have
been obtained earlier in the exercise of due diligence. See Commonwealth
v. Abu-Jamal, 941 A.2d 1263, 1268 (Pa. 2008).

6In his appellate brief, Appellant added a third issue (medical examiner, who
was not qualified as an expert in forensic ballistics, “testified falsely that he
was able to identify the fatal projectile as a ‘wadcutter’”). Appellant’s Brief at
11. The third issue, which was not raise below, see PCRA Petition, 2/21/17,
at 15, is waived. See Pa.R.A.P. 302(a).


                                           -4-
J-S39024-19



      Regarding the alleged coercion, the PCRA court found, and we agree,

that Appellant failed to demonstrate that he could not have ascertained the

alleged coercion in a timely fashion with the exercise of due diligence. See

PCRA Court Opinion, 12/6/18, at 4. The PCRA Court explained:

      To explain his twenty-five-year period of inactivity, [Appellant]
      first speculated that [witness] harbored ill will toward him and
      would not have cooperated earlier. [Appellant] also claimed that
      contacting [witness] would have exposed him to criminal liability.
      Despite professing these concerns, [Appellant] did not articulate
      when they were sufficiently ameliorated to allow communication
      with [witness]. Instead, [Appellant] claimed that he decided to
      take action once his prior PCRA proceeding was concluded (2016)
      and he discovered “widespread police corruption,” events
      seemingly unrelated to [Appellant]’s stated justifications for
      inaction. Thus, [Appellant] failed to demonstrate that waiting
      more than two decades to contact [witness] constituted a
      reasonable tactic to protect his own interests. Accordingly,
      [Appellant] did not satisfy the due diligence prong of subsection
      9545(b)(1)(ii).

Id. at 4-5 (citations to the record omitted) (footnote omitted).

      Regarding the claim concerning the coroner, the PCRA court found the

following.

      [I]n support of his claim, [Appellant] appended numerous news
      articles, most from the early ‘90s, alleging that [coroner] failed to
      properly renew his medical license and incurred a fine for his
      delayed renewal in 1993. Although newspaper articles can alert
      a party to the possible existence of evidence, the party must do
      more than attach the article as establishing evidence that will
      meet the test for newly-discovered facts. See Commonwealth
      v. Castro, 93 A.3d 818, 827 (Pa. 2014). [Appellant] therefore
      failed to substantiate the alleged facts pertaining to [coroner’s]
      credibility as a witness.

      Furthermore, [Appellant] failed to demonstrate that he raised
      claims relating to [coroner] within sixty days of the date they


                                      -5-
J-S39024-19


      could have been presented. Specifically, [Appellant] did not
      articulate when he discovered the information contained in the
      news articles. To the contrary, [Appellant] vaguely claimed that
      his extensive search “eventually” resulted in the discovery of the
      articles.   Although the articles bear a print-date signature,
      [Appellant] did not even allege that the print notation reflected
      the date he actually discovered the information contained therein.
      [Appellant]’s silence regarding the date of discovery was
      insufficient for purposes of subsection 9545(b)(2).

Id. at 4 (citations and quotations omitted).

      To the extent Appellant argues that the above facts satisfy the

governmental interference exception, we conclude that, as the PCRA did, that

Appellant failed to meet the exception.    “Preliminary, [Appellant] failed to

clearly specify which documents were suppressed by the Commonwealth.” Id.

at 5. “Furthermore, [Appellant] failed to demonstrate that he presented this

claim within 60 days of the date it could have presented.         Specifically,

[Appellant] did not detail when he discovered the facts underlying a possible

Brady claim. This omission was fatal to [Appellant]’s attempt to satisfy the

PCRA’s sixty-day mandate.” Id. We agree with the PCRA court’s analysis and

conclusions. Accordingly, we affirm the order of the PCRA court dismissing

the instant PCRA petition as untimely.

      Order affirmed.




                                     -6-
J-S39024-19




 Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/19/19




                          -7-